Case 1:20-cv-06266-JPC Document 16 Filed 01/27/21 Page 1 of 2
Case 1:20-cv-06266-JPC Document 16 Filed 01/27/21 Page 2 of 2




                     It is hereby ORDERED that Defendant's request is GRANTED. The
                     February 2, 2021 Initial Pre-trial Conference is ADJOURNED to
                     February 23, 2021 at 10:00 a.m. The parties shall have until February
                     16, 2021 to submit the pre-conference letter.

                     SO ORDERED.

                     Date:   January 27, 2021
                             New York, New York              ______________________
                                                             JOHN P. CRONAN
                                                             United States District Judge
